           Case MDL No. 2991 Document 11-3 Filed 03/10/21 Page 1 of 4




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE: Alaska Communications Systems Group, Inc.,
Securities Litigation
                                                                             MDL No. 2991

                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of Appearance
and Exhibits A and B were served on all parties in the following cases electronically via ECF on
March 10, 2021.

Andrew W. Stern, Esq.
Charlotte K. Newell, Esq.
Vincent J. Margiotta, Esq.
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Telephone: (212) 839-5300
Facsimile: (212) 839-5599
Email: astern@sidley.com
Email: enewell@sidley.com
Email: vmargiotta@sidley.com

Counsel for Defendants Alaska Communications Systems Group, Inc., David W. Karp, Peter
D. Aquino, Wayne Barr, Jr., William H. Bishop, Benjamin C. Duster IV, and Shelly C.
Lombard

Coraci v. Alaska Communications Systems Group, Inc., Case No. 1:21-cv-00887 (S.D.N.Y.)

Juan E. Monteverde, Esq.
Monteverde & Associates PC
The Empire State Building
350 Fifth Avenue, Suite 4405
New York, NY 10118
Telephone: (212) 971-1341
Facsimile: (212) 202-7880
Email: jmonteverde@monteverdelaw.com

Counsel for Plaintiff Theodore Coraci
          Case MDL No. 2991 Document 11-3 Filed 03/10/21 Page 2 of 4




Zilch v. Alaska Communications Systems Group, Inc., Case No. 1:21-cv-00887 (S.D.N.Y.)

 Juan E. Monteverde, Esq.                   Guri Ademi, Esq.
 Monteverde & Associates PC                 Jesse Fruchter, Esq.
 The Empire State Building                  Ademi LLP
 350 Fifth Avenue, Suite 4405               3620 East Layton Avenue
 New York, NY 10118                         Cudahy, WI 53110
 Telephone: (212) 971-1341                  Telephone: (414) 482-8000
 Facsimile: (212) 202-7880                  Facsimile: (414) 482-8001
 Email: jmonteverde@monteverdelaw.com       Email: gademi@ademilaw.com
                                            Email: jfruchter@ademilaw.com
 Counsel for Plaintiff Christine Zilch
                                            Counsel for Plaintiff Christine Zilch

Palkon v. Alaska Communications Systems Group, Inc., Case No. 5:21-cv-00481 (E.D. Pa.)

Richard A. Maniskas, Esq.
RM Law, P.C.
1055 Westlakes Drive, Suite 300
Berwyn, PA 19312
Telephone: (484) 324-6800
Facsimile: (484) 631-1305
Email: rm@maniskas.com

Counsel for Plaintiff Dennis Palkon

Raul v. Alaska Communications Systems Group, Inc., Case No. 1:21-cv-00988 (S.D.N.Y.)

Joshua M. Lifshitz, Esq.
Lifshitz Law Firm, P.C.
1190 Broadway
Hewlett, NY 11557
Telephone: (516) 493-9780
Facsimile: (516) 280-7376
Email: jml@jlclasslaw.com

Counsel for Plaintiff Tammy Raul
          Case MDL No. 2991 Document 11-3 Filed 03/10/21 Page 3 of 4




Holodnak v. Alaska Communications Systems Group, Inc., Case No. 1:21-cv-00656
(E.D.N.Y.)

Daniel Sadeh, Esq.
Zachary Halper, Esq.
Halper Sadeh LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com
Email: zhalper@halpersadeh.com

Counsel for Plaintiff Richard Holodnak

Cazort v. Alaska Communications Systems Group, Inc., Case No. 1:21-cv-01139 (S.D.N.Y.)

Justin A. Kuehn, Esq.
Fletcher W. Moore, Esq.
Moore Kuehn, PLLC
30 Wall Street, 8th Floor
New York, NY 10005
Telephone: (212) 709-8245
Email: jkuehn@moorekuehn.com
Email: fmoore@moorekuehn.com

Counsel for Plaintiff James Cazort

Bergquist v. Alaska Communications Systems Group, Inc., Case No. 1:21-cv-01226
(S.D.N.Y.)

 Juan E. Monteverde, Esq.                   Michael Palestina, Esq.
 Monteverde & Associates PC                 Kahn Swick & Foti, LLC
 The Empire State Building                  1100 Poydras Street, Suite 3200
 350 Fifth Avenue, Suite 4405               New Orleans, LA 70163
 New York, NY 10118                         Telephone: (504) 455-1400
 Telephone: (212) 971-1341                  Facsimile: (504) 455-1498
 Facsimile: (212) 202-7880                  Email: michael.palestna@ksfcounsel.com
 Email: jmonteverde@monteverdelaw.com
                                            Counsel for Plaintiff Steve Bergquist
 Counsel for Plaintiff Steve Bergquist
          Case MDL No. 2991 Document 11-3 Filed 03/10/21 Page 4 of 4




Ryan v. Alaska Communications Systems Group, Inc., Case No. 1:21-cv-00222 (D. Del.)

Brian D. Long, Esq.
Long Law, LLC
3828 Kennett Pike, Suite 208
Wilmington, DE 19807
Telephone: (302) 729-9100
Email: bdlong@longlawde.com

Counsel for Plaintiff John Ryan

Jenkins v. Alaska Communications Systems Group, Inc., Case No. 1:21-cv-01409 (S.D.N.Y.)

Richard A. Acocelli, Esq.
WeissLaw LLP
1500 Broadway, 16th Floor
New York, NY 10036
Telephone: (212) 682-3025
Facsimile: (212) 682-3010
Email: racocelli@weisslawllp.com

Counsel for Shannon Jenkins

 Dated: March 10, 2021                      RIGRODSKY LAW, P.A.

                                       By: /s/ Gina M. Serra
                                           Gina M. Serra
                                           300 Delaware Avenue, Suite 210
                                           Wilmington, DE 19801
                                           Telephone: (302) 295-5310
                                           Facsimile: (302) 654-7530
                                           Email: gms@rl-legal.com

                                            Attorneys for Plaintiffs Salif Coulibaly
                                            and Peter Flood
